Exhibit 99.1 FOR IMMEDIATE RELEASE Rentech Announces Results for First Quarter 2017 WASHINGTON, DC (May 11, 2017) – Rentech, Inc. (NASDAQ: RTK) today announced results for the first quarter ended March 31, 2017. Summary of Results The consolidated results consist of Fulghum Fibres (Fulghum), New England Wood Pellet (NEWP), Industrial Wood Pellets and unallocated corporate expenses. The former Rentech Nitrogen Pasadena and East Dubuque facilities are classified as discontinued operations. The Pasadena and East Dubuque facilities were sold on March 14, 2016 and April 1, 2016, respectively. Rentech’s energy technologies business is also classified as discontinued operations. Consolidated revenues from continuing operations for the first quarter of 2017were$32.2 million,as compared to$39.9 millionin the prior year period. Gross loss from continuing operations for the first quarter of 2017was$(0.7) million, as compared to gross profit of $0.1 millionin the prior year period. During the first quarter of 2017, Rentech recorded impairment charges of $20.9 million relating to Fulghum Fibres. Operating loss from continuing operations for the first quarter of 2017 was $(31.0) million, as compared to $(10.0) million in the prior year period. Consolidated Adjusted EBITDA loss from continuing operations for the first quarter of 2017was$(6.1) million, as compared to$(3.9) million in the prior year period. Further explanation of Adjusted EBITDA, a non-GAAP financial measure, as used here and throughout this press release, appears below.
